DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This Office Action is in response to the remarks and amendments filed on 04/04/2022. The objection to the specification has been maintained. Claims 1-15 remain pending for consideration on the merits.

Specification
The disclosure is objected to because of the following informalities:
Typo on page 11, line 6 “pomp” should likely be “pump”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 & 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over  Kim (US20060078434A1) and Soghal (WO2005071748A1) .

Regarding claim 1, Kim discloses:
An apparatus comprising:
A thermoelectric cooler (thermal actuation pump)
A fluid (working fluid)
A first chamber (120) and a second chamber (140)
The thermoelectric cooler being configured to be electrically powered to heat the fluid in the first chamber [¶ 0027]
Wherein, the apparatus further comprises a control circuit configured to:
Switch off the electric power applied to the thermoelectric cooler [¶ 0028]
Measure a parameter indicative of electric power generated by the thermoelectric cooler [¶ 0025]
Vary a flow rate of the fluid based on the measurement of said parameter obtained from the thermoelectric cooler [¶ 0025]
Kim fails to directly disclose:
First and second chambers connected to one another through a channel
The ability for fluid to flow through the channel, from the first chamber towards the second chamber and to make thermal contact with a heat source to absorb heat from the heat source
In the same field of endeavor, namely systems for cooling electronic devices, Soghal teaches the use of channels (21 & 23) to connect heating/cooling chambers (3 & 13) with a heat source (1).
It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kim with the channel system of Soghal to create a closed cooling loop to lead fluid out of the pumping chamber and cycle the fluid to cool the system [Pg. 4, lines 1-5] [Fig. 1].

Regarding claim 3, the combination of Kim and Soghal disclose:
The apparatus of claim 1. The combination further discloses: wherein the control circuit (Kim, 200) comprises circuitry configured to assess the measurement of said parameter and determine whether the measured parameter is indicative of an optimal operating condition by comparing the measured parameter with a predetermined value or a predetermined range of values [Kim, ¶ 0028].

Regarding claim 4, the combination of Kim and Soghal disclose:
The apparatus of claim 1. The combination further discloses: wherein the control circuit (Kim, 200) is configured to vary the flow rate of the fluid by determining a polarity of the measured parameter. [Kim, ¶ 0025] describes how the controller (Kim, 200) compares data collected from the sensors (Kim, 126 & 146) to control the power supply (Kim, 180), therefore controlling the temperature and flow rate, and deciding the direction of the current.

Regarding claim 5, the combination of Kim and Soghal disclose:
The apparatus of claim 4. The combination further discloses: wherein the system is capable of controlling the flow rate, thereby having the ability to vary the flow rate to a lower rate for a first polarity [Kim, ¶ 0025].

Regarding claim 6, the combination of Kim and Soghal disclose:
The apparatus of claim 5. The combination further discloses: wherein the system is capable of controlling the flow rate, thereby having the ability to vary the flow rate to a higher rate for a second polarity [Kim, ¶ 0025].

Claims 2, 7-11, 14 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over  Kim (US20060078434A1), and Soghal (WO2005071748A1), as applied to claim 1 above, further in view of Langsdorf (EP2500957A1).

Regarding claim 2, the combination of Kim and Soghal disclose:
The apparatus of claim 1. The combination further discloses: wherein the control circuit (Kim, 200) comprises circuitry configured to measure the power generated by the thermoelectric cooler (thermal actuation pump), based on said parameter [Kim, ¶ 0025]
Kim and Soghal fail to directly disclose:
Measuring the power during switched off mode
In the same field of endeavor, namely appliances using the Peltier effect, Langsdorf teaches that after the voltage is switched off, a thermoelectric voltage will be measurable at the Peltier element [Col. 1, Line 47-50]. 
It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kim with the voltage reading system of Langsdorf to better equip the controls to decide if the Peltier element has become defective to increase device safety conditions [Col. 1, Line 58 - Col. 2, line 3].

Regarding claim 7, the combination of Kim and Soghal disclose:
The apparatus of claim 1. The combination further discloses wherein the apparatus is configured to:
Apply a first polarity of electric power to the thermoelectric cooler (Kim, thermal actuation pump) to thereby heat the fluid in the first chamber (Kim, 120) and cause it to flow through the channel (Soghal, 21)
Apply a second polarity of electric power opposite to the first polarity to the thermoelectric cooler (Kim, thermal actuation pump) to thereby heat the fluid in the second chamber (Kim, 140) and cause it to flow through the channel (Soghal, 21)
Wherein a direction of flow of the fluid caused by the first polarity is the same as the direction of flow of the fluid caused by the second polarity [Kim, Fig. 1].
Kim and Soghal fail to directly disclose:
Measuring the power during switched off mode
In the same field of endeavor, namely appliances using the Peltier effect, Langsdorf teaches that after the voltage is switched off, a thermoelectric voltage will be measurable at the Peltier element [Col. 1, Line 47-50]. 
It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kim with the voltage reading system of Langsdorf to better equip the controls to decide if the Peltier element has become defective to increase device safety conditions [Col. 1, Line 58 - Col. 2, line 3].

Regarding claim 8, the combination of Kim and Soghal disclose:
The apparatus of claim 1.
Kim and Soghal fail to directly disclose:
That the parameter indicative of electric power is a voltage present between two points, each point located on a respective side of the thermoelectric cooler; or an electric current flowing between said two points.
In the same field of endeavor, namely testing Peltier elements, Langsdorf teaches that voltage of a Peltier element is measurable after the power is switched off [Col. 4, lines 13-18].
It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kim with the voltage reading system of Langsdorf to better equip the controls to decide if the Peltier element has become defective to increase device safety conditions. [Col. 1, Line 58 - Col. 2, line 3].


	Regarding claim 9, Kim discloses:
A method comprising:
Powering a thermoelectric cooler (thermal actuation pump) to heat a fluid in a first chamber (120)
Varying a flow rate of the fluid based on the measurement of the parameter obtained from the thermoelectric cooler. [Paragraph 0025] describes how the controller (200) compares data collected from the sensors (126 & 146) to control the power supply (180), therefore controlling the temperature and flow rate, and deciding the direction of the current.
Kim fails to directly disclose:
The fluid flow through a channel, from the first chamber towards a second chamber and to make thermal contact with a heat source to absorb heat from the heat source
Switching off the electric power applied to the thermoelectric cooler
Measuring a parameter indicative of electric power generated by the thermoelectric cooler
In the same field of endeavor, namely systems for cooling electronic devices, Soghal teaches the use of channels (21 & 23) to connect heating/cooling chambers (3 & 13) with a heat source (1).
In the same field of endeavor, namely appliances using the Peltier effect, Langsdorf teaches that after the voltage is switched off, a thermoelectric voltage will be measurable at the Peltier element [Col. 1, Line 47-50]. 
It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kim with the channel system of Soghal to create a closed cooling loop [Soghal, Fig. 1].
It also would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kim with the voltage reading system of Langsdorf to better equip the controls to decide if the Peltier element has become defective to increase device safety conditions [Langsdorf, Col. 1, Line 58 - Col. 2, line 3].

	Regarding claim 10, the combination of Kim, Langsdorf and Soghal disclose:
The method of claim 9. The combination further comprises:
Comparing the measured parameter with a predetermined value or a predetermined range of values [Kim, ¶ 0028]
Determining whether the measured parameter is indicative of an optimal operating condition [Kim, ¶ 0028]
Assessing the measurement of said parameter in switched off mode. [Langsdorf, Col. 4, lines 13-18].

Regarding claim 11, the combination of Kim, Langsdorf and Soghal disclose:
The method of claim 9. The combination further discloses: wherein the control circuit (Kim, 200) is configured to determine a polarity of the measured parameter to vary the flow rate of the fluid. [Kim, ¶ 0025] describes how the controller (Kim, 200) compares data collected from the sensors (Kim, 126 & 146) to control the power supply (Kim, 180), therefore controlling the temperature and flow rate, and decide the direction of the current.

Regarding claim 14, the combination of Kim, Langsdorf and Soghal disclose:
The method of claim 9. The combination further discloses: wherein the apparatus is configured to:
Apply a first polarity of electric power to the thermoelectric cooler (Kim, thermal actuation pump) to thereby heat the fluid in the first chamber (Kim, 120) and cause it to flow through the channel (Soghal, 21)
Apply a second polarity of electric power opposite to the first polarity to the thermoelectric cooler (Kim, thermal actuation pump)  to thereby heat the fluid in the second chamber (Kim, 140) and cause it to flow through the channel (Soghal, 21)
Wherein a direction of flow of the fluid caused by the first polarity is the same as the direction of flow of the fluid caused by the second polarity [Kim, Fig. 1].

Regarding claim 15, the combination of Kim, Langsdorf and Soghal disclose:
The method of claim 9. The combination further discloses: that the parameter indicative of electric power is a voltage present between two points, located on a respective side of the thermoelectric cooler; or an electric current flowing between two said points [Langsdorf, Col. 4, lines 13-18].

Claims 12 & 13 are rejected under 35 U.S.C. 103 as being unpatentable over  Kim (US20060078434A1), Langsdorf (EP2500957A1) and Soghal (WO2005071748A1) as applied to claim 11 above, further in view of Kubota (US20140260328A1) .

Regarding claim 12, the combination of Kim, Langsdorf and Soghal disclose:
The method of claim 11. The combination further discloses: wherein the flow rate is controllable.
Kim, Langsdorf and Soghal fail to disclose:
Varying the flow rate to a lower rate for a first polarity of the measured parameter.
In the same field of endeavor, namely systems for cooling electronic devices, Kubota teaches that initial lower flow rates in cooling pumps increases the temperature of the cooling medium [¶ 0019].
It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kim with the flow rate variation of Kubota to reduce the likelihood of condensation forming on the channels from ambient air [¶ 0019].



Regarding claim 13, the combination of Kim, Langsdorf and Soghal disclose:
The method of claim 12. The combination further discloses: wherein the flow rate is controllable [Kim, ¶ 0025].
Kim, Langsdorf and Soghal fail to disclose:
Varying the flow rate to a higher rate for a second polarity of the measured parameter.
In the same field of endeavor, namely systems for cooling electronic devices, Kubota teaches that higher flow rates in cooling pumps decrease the temperature of the cooling medium, thereby facilitating increased cooling capacities [¶ 0019].
It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kim with the flow rate variation of Kubota to increase cooling the capacity of the cooling medium [¶ 0023]. 

Response to Arguments
Applicant's arguments filed 04/04/2022 have been fully considered but they are not persuasive.

Regarding Claim 1:
The applicant argues that Kim does not disclose switching off the power applied to the thermoelectric cooler. The controller (200) controls the power supply (18) for supplying electric power. Paragraph 0028 states that if target operation is achieved, the controller determines whether the pumping operation has ended or not. If target operation is not achieved, the controller continues supplying current in the same direction. Furthermore, the context of ¶ 0029 states that the direction of the current is changed if the pumping operation is not ended. Therefore, deciding that the pumping operation has ended implicitly states that power is no longer supplied.
	The applicant argues that Kim does not disclose measuring a parameter indicative of electric power generated by the thermoelectric cooler. It is known that thermoelectric coolers operate according to the Peltier effect. The Peltier effect, by definition, is a created temperature difference between two electrical junctions. Therefore, the broadest reasonable interpretation of a “parameter indicative of electric power generated by the thermoelectric cooler” is any related parameter that is known to be proportional to electric power in a Peltier element, such as relative temperatures between two chambers. Kim discloses that said data being measured by sensors 126 and 146 include temperature and pressure [¶ 0023]
	The applicant argues that Kim cannot vary a flow rate of the fluid based on the measurement of said parameter obtained from the thermoelectric cooler. Since the controller (200) has been established to measure a parameter indicative of electric power, it is indeed capable of varying the flow rate of the fluid.
	
The applicant argues that Soghal fails to specifically disclose the ability for fluid to flow through the channel, from the first chamber towards the second chamber and to make thermal contact with a heat source to absorb heat from the heat source. Figure 1 indicates flow arrows from pumping chamber 3, into channel 22, then into compression chamber 13. Further, additional flow arrows indicate the flow from compression chamber 13, into channel 23, to flow into the heat collection chamber 2 which is being heated via electronic device 1. The situation cited by the applicant wherein valves 7 and 11 are closed, therefore blocking flow, is an intermediary step in order to continue to heat the fluid in chamber 3 to induce movement of the pumping diaphragm 4. Soghal further discloses that the pumping element, diaphragm 4, is heat induced [Pg. 6, lines 10-11] and the expansion of the pumping diaphragm 4 also leads to pumping of said fluid [Pg. 5, lines 2-3]. Furthermore, the pumping chamber 3 is brought in fluid connection with compression chamber 13 by fluid return line 22 [Pg. 6, lines 6-7].
Regardless of the valves being closed at one point during operation, the heat-induced diaphragm extends after heating which allows fluid flow from chamber 13 to chamber 2 [Pg. 7, lines 5-7]. Subsequently, valves 17 and 11 open to allow fluid to flow from chamber 3 to chamber 13 [Pg. 7, lines 9-11]. Therefore, the system has a first and second chamber (3, 13) connected to one another through a channel (21, 22, 23), wherein the fluid flows from the first chamber towards the second chamber to make thermal contact with a heat source (1) to absorb heat from the heat source.
	Furthermore, dependent claims 2-8 are rejected on the basis of independent claim 1 being rejected.

	Regarding Claim 9:
	The applicant argues that Kim does not disclose the ability to switch off the power applied to the thermoelectric cooler. As stated above, the controller (200) controls the power supply (18) for supplying electric power. Paragraph 0028 states that if target operation is achieved, the controller determines whether the pumping operation has ended or not. If target operation is not achieved, the controller continues supplying current in the same direction. Furthermore, the context of ¶ 0029 states that the direction of the current is changed if the pumping operation is not ended. Therefore, deciding that the pumping operation has ended implicitly states that power is no longer supplied.
	The applicant argues that Kim does not disclose measuring a parameter indicative of electric power generated by the thermoelectric cooler. As stated above, it is known that thermoelectric coolers operate according to the Peltier effect. The Peltier effect, by definition, is a created temperature difference between two electrical junctions. Therefore, the broadest reasonable interpretation of a “parameter indicative of electric power generated by the thermoelectric cooler” is any related parameter that is known to be proportional to electric power in a Peltier element, such as relative temperatures between two chambers. Kim discloses that said data being measured by sensors 126 and 146 include temperature and pressure [¶ 0023]
	The applicant argues that Kim cannot vary a flow rate of the fluid based on the measurement of said parameter obtained from the thermoelectric cooler. Since the controller (200) has been established to measure a parameter indicative of electric power, it is indeed capable of varying the flow rate of the fluid.

The method disclosed in Kim fails to explicitly state that measurements are taken after switching off the electric power. However, Langsdorf discloses a safety circuit which teaches that a thermoelectric voltage will be measurable at the Peltier element after the voltage is switched off [Col. 4, lines 13-18]. 
Therefore, it would have been obvious to modify the method of Kim to switch off the electric power applied to the thermoelectric cooler before measuring a parameter indicative of electric power generated by the thermoelectric cooler in view of the teachings of Langsdorf in order to read the voltage to determine if the Peltier element is defective, thereby creating a safer system [Col. 1. line 58 – Col. 2, line 3].

The applicant argues that Soghal fails to specifically disclose the ability for fluid to flow through the channel, from the first chamber towards the second chamber and to make thermal contact with a heat source to absorb heat from the heat source. As stated above, Figure 1 indicates flow arrows from pumping chamber 3, into channel 22, then into compression chamber 13. Further, additional flow arrows indicate the flow from compression chamber 13, into channel 23, to flow into the heat collection chamber 2 which is being heated via electronic device 1. As stated above, the situation cited by the applicant wherein valves 7 and 11 are closed, therefore blocking flow, is an intermediary step in order to continue to heat the fluid in chamber 3 to induce movement of the pumping diaphragm 4. Soghal further discloses that the pumping element, diaphragm 4, is heat induced [Pg. 6, lines 10-11] and the expansion of the pumping diaphragm 4 also leads to pumping of said fluid [Pg. 5, lines 2-3]. Furthermore, the pumping chamber 3 is brought in fluid connection with compression chamber 13 by fluid return line 22 [Pg. 6, lines 6-7].
Regardless of the valves being closed at one point during operation, as stated above, the heat-induced diaphragm extends after heating which allows fluid flow from chamber 13 to chamber 2 [Pg. 7, lines 5-7]. Subsequently, valves 17 and 11 open to allow fluid to flow from chamber 3 to chamber 13 [Pg. 7, lines 9-11]. Therefore, the system has a first and second chamber (3, 13) connected to one another through a channel (21, 22, 23), wherein the fluid flows from the first chamber towards the second chamber to make thermal contact with a heat source (1) to absorb heat from the heat source.
	Furthermore, dependent claims 10-15 are rejected on the basis of independent claim 9 being rejected.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH S MYERS whose telephone number is (571)272-5102. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LARRY L FURDGE/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        


/KEITH STANLEY MYERS/Examiner, Art Unit 3763